UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22125 JAVELIN EXCHANGE-TRADEDTRUST (Exact name of registrant as specified in charter) 33 Witherspoon Street, Suite 210 Princeton, NJ 08542 (Address of principal executive offices) (Zip code) Brinton W. Frith President 33 Witherspoon Street, Suite 210 Princeton, NJ 08542 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-609-356-0800 Date of fiscal year end: December 31 Date of reporting period: March 31, 2010 ITEM 1. Schedule of Investments JETS Dow Jones Islamic Market International Index Fund March 31, 2010 (Unaudited) Number of shares Value Common Stocks - 98.0% Consumer Discretionary - 3.3% Auto Components - 0.4% Denso Corp. $ Household Durables - 0.9% Panasonic Corp., ADR Media - 0.2% Reed Elsevier Plc, ADR Specialty Retail - 1.2% Hennes & Mauritz AB Inditex S.A. Textiles, Apparel & Luxury Goods - 0.6% Compagnie Financière Richemont S.A. Total Consumer Discretionary Consumer Staples - 1.9% Household Products - 1.2% Kao Corp. Reckitt Benckiser Group Plc Personal Products - 0.7% L'Oreal S.A. (b) Total Consumer Staples Energy - 27.2% Oil, Gas & Consumable Fuels - 27.2% BG Group Plc BP Plc, ADR Cameco Corp. Canadian Natural Resources Ltd. CNOOC Ltd., ADR EnCana Corp. ENI SpA, ADR Gazprom OAO, ADR Imperial Oil Ltd. Lukoil OAO, ADR Origin Energy Ltd. Petroleo Brasileiro S.A., ADR Reliance Industries Ltd., GDR(a) Rosneft Oil Co., GDR Sasol Ltd., ADR StatoilHydro ASA, ADR Suncor Energy Inc. Surgutneftegaz, ADR Talisman Energy Inc. Total S.A., ADR Tullow Oil Plc Number of shares Value Energy - 27.2% (continued) Oil, Gas & Consumable Fuels - 27.2% (continued) Woodside Petroleum Ltd. $ Total Energy Health Care - 17.6% Biotechnology - 0.5% CSL Ltd. Health Care Equipment & Supplies - 0.4% Cie Générale d'Optique Essilor International S.A., ADR Pharmaceuticals - 16.7% Astellas Pharma Inc. AstraZeneca Plc, ADR Daiichi Sankyo Co. Ltd. GlaxoSmithKline Plc, ADR Novartis AG, ADR Novo Nordisk A/S, ADR Roche Holding AG Sanofi-Aventis S.A., ADR Takeda Pharmaceutical Co. Ltd. Total Health Care Industrials - 8.2% Construction & Engineering - 0.4% Larsen & Toubro Ltd., GDR Electrical Equipment - 2.9% ABB Ltd., ADR Alstom S.A. Schneider Electric S.A. Vestas Wind Systems A/S(b) Industrial Conglomerates - 3.1% Koninklijke Philips Electronics NV Siemens AG, ADR Machinery - 1.1% Fanuc Ltd. Komatsu Ltd. Road & Rail - 0.7% Canadian National Railway Co. Total Industrials Number of shares Value Information Technology - 14.6% Communications Equipment - 3.6% Nokia OYJ, ADR $ Research In Motion Ltd.(b) Telefonaktiebolaget LM Ericsson, ADR Electronic Equipment, Instruments & Components - 2.1% FUJIFILM Holdings Corp. HON HAI Precision Industry Co. Ltd., GDR Kyocera Corp., ADR SECOM Co. Ltd. IT Services - 0.9% Infosys Technologies Ltd., ADR Office Electronics - 1.5% Canon Inc., ADR Semiconductors & Semiconductor Equipment - 5.3% Samsung Electronics Co. Ltd., GDR Taiwan Semiconductor Manufacturing Co. Ltd., ADR Software - 1.2% SAP AG, ADR Total Information Technology Materials - 19.9% Chemicals - 4.8% Air Liquide S.A. BASF SE 84 K&S AG Potash Corp. of Saskatchewan Inc. Shin-Etsu Chemical Co. Ltd. Syngenta AG, ADR Metals & Mining - 15.1% Agnico-Eagle Mines Ltd. Anglo American Plc, ADR(b) AngloGold Ashanti Ltd., ADR ArcelorMittal Barrick Gold Corp. BHP Billiton Ltd., ADR BHP Billiton Plc, ADR Cia Siderurgica Nacional S.A., ADR Goldcorp Inc. Impala Platinum Holdings Ltd. Kinross Gold Corp. Newcrest Mining Ltd. Number of shares Value Materials - 19.9% (continued) Metals & Mining - 15.1% (continued) POSCO, ADR $ Vale S.A., ADR Total Materials Telecommunication Services - 4.5% Diversified Telecommunication - 0.8% China Unicom Hong Kong Ltd., ADR Singapore Telecommunications Ltd. Wireless Telecommunication Services - 3.7% America Movil S.A.B. de C.V., ADR China Mobile Ltd., ADR 2 KDDI Corp. MTN Group Ltd. NTT DoCoMo Inc., ADR Total Telecommunication Services Utilities - 0.8% Electric Utilities - 0.8% EDF S.A. Scottish & Southern Energy Plc Total Utilities Total Common Stocks (Cost $2,453,221) Total Investments-98.0% (Cost $2,453,221) $ Other assets, less cash and liabilities-2.0% Net Assets-100.0% $ (a) Security is exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions that are exempt from registration, normally to qualified institutional buyers.This security has been deemed liquid pursuant to guide lines approved by the Board of Trustees, unless otherwise noted. (b)Non-income producing security. (c)At March 31, 2010, the aggregate cost of investments for Federal income tax purposes was $2,453,221.The net unrealized appreciation was $13,170, which consisted of aggregate gross unrealized appreciation of $111,728 and aggregate gross unrealized depreciation of $98,558. ADR – American Depositary Receipt GDR – Global Depositary Receipt The valuation policy and a listing of other significant accounting policies are available in the most recent shareholder report. Country Breakdown (% of the Fund's Net Assets) as of March 31, 2010 Britain Switzerland Canada France Japan Australia Germany Russia India Brazil South Korea Taiwan Hong Kong Sweden South Africa Finland Italy Denmark Luxembourg Mexico Netherlands Norway Singapore Spain Other Fair Value of Financial Instruments GAAP defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date, under current market conditions. GAAP establishes a hierarchy that prioritizes the inputs to valuation methods giving the highest priority to readily available unadjusted quoted prices in an active market for identical assets (Level 1) and the lowest priority to significant unobservable inputs (Level 3) generally when market prices are not readily available or are unreliable. Based on the valuation inputs, the securities or other investments are tiered into one of three levels. Changes in valuation methods may result in transfers in or out of an investment’s assigned level: Level 1 – Prices are determined using quoted prices in an active market for identical assets. Level 2 – Prices are determined using other significant observable inputs. Observable inputs are inputs that other market participants may use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3 – Prices are determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable (for example, when there is little or no market activity for an investment at the end of the period), unobservable inputs may be used. Unobservable inputs reflect the Fund’s own assumptions about the factors market participants would use in determining fair value of the securities or instruments and would be based on the best available information. The following is a summary of the tiered valuation input levels, as of March 31, 2010. The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon actual sale of those investments. Category Level 1 Level 2 Level 3 Total Value at 3/31/2010 Consumer Discretionary $ $
